DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/03/2022 regarding the rejection of claims  have been fully considered but they are not persuasive. Applicant argues that the cited references neither disclose nor suggest the amended limitations for claims 1 and 13.  Examiner respectfully disagrees.  The amendments are recited with enough generality as to still read on the cited references.  See rejections below for full interpretation and explanation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-12, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tootoonian Mashhad et al. (US 2004/0061623; “Mashhad”) in view of Kraus et al. (US 2019/0120885; “Kraus”).

Regarding claim 1, Mashhad discloses in figures 1-6 a system for measuring a parameter level (¶ [0002]), comprising an electricity meter (10), the electricity meter (10) having an electricity measurement sensor having a source side and a load side (¶[0025]), a socket (20) (¶ [0017]), a collar (100) electrically connected between the socket (20) and the electricity meter (10) (¶¶ [0019]-[0020]), the collar (100) having at least one first connector (199) for a first phase of electricity and at least one second connector (199) for a second phase of electricity, the at least one first connector (199) and the at least one second connector (199) being electrically coupled to the load side (¶ [0020]).
Mashhad suggests collecting information such as temperature (¶ [0017]) but is silent specifically to a sensor.
In the same field of endeavor, Kraus teaches in figure 1 a system (100) for measuring a parameter level of a gas in the atmosphere adjacent the system (¶ [0022]; the temperature sensor measures the temperature in atmosphere in the housing, which is adjacent the system, Examiner notes “adjacent” is a broad term that means “near to” which includes surrounding) comprising a sensor (236) electrically connected to at least one of the at least one first connector (120) and the at least one second connector (124), the sensor (236) being configured to measure the parameter (¶¶ [0042]-[0044]; sensor measures temperature which is the parameter recited in both Kraus and Mashhad).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Kraus’ sensor in Mashhad’s system for the purpose of monitoring the temperature of the meter to check for a hot socket condition (¶ [0009]).

Regarding claim 2, Mashhad discloses collar (100) further includes a housing (101, 103).
Mashhad further discloses that the housing is specifically intended for fitting the electricity meter with auxiliary modules and devices (¶¶ [0003], [0022]) therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention  to arrange Kraus’ sensor at least partially disposed within the housing for the purpose of allowing different meters to be retrofit with sensors or modules as desired.

Regarding claim 7, Mashhad discloses the electricity meter (10), the socket (20) and the collar (100) are located at premises of a customer of an electricity provider (¶¶[0002]-[0003]).
  
Regarding claim 8, Kraus teaches a first communications circuit (186) operably coupled to the sensor (236), the first communications circuit (186) being operable to transmit a signal in response to the sensor (236) measuring a parameter that exceeds a predetermined threshold (¶ [0061]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Kraus’s first communication circuit in Mashhad’s modified system for the purpose of enabling an alarm to alert a user of a hot socket condition (¶ [0061]).

Regarding claim 9,  Mashhad discloses the collar (100) further includes a housing (101, 103).
Mashhad further discloses that the housing is specifically intended for fitting the electricity meter with auxiliary modules and devices (¶¶ [0003], [0022]) therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention  to arrange Kraus’ sensor and first communication circuit in Mashhad’s collar for the purpose of allowing different meters to be retrofit with sensors or modules as desired.

Regarding claim 10,  Kraus teaches a second communications circuit (202) disposed within the electricity meter (116), the second communications circuit (202) being coupled for communication between the first communications circuit (186) and a utility central location (126) (¶ [0045]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Kraus’ second communications circuit in Mashhad’s system for the purpose of alerting the service provider also of a hot socket condition.

Regarding claim 11, Kraus teaches the first communications circuit (186) is  disposed within the electricity meter (116) (¶ [0045]).
The reasons and motivation for combining are the same as recited in the rejection of claim 8 above.   

Regarding claim 12, Kraus teaches the sensor (236) is configured to measure at least one parameter, the at least one parameter being selected from a group comprising: natural gas, propane, methane, carbon monoxide, smoke, infrared energy, and temperature (¶ [0042]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.  
 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mashhad in view of Kraus and Zhou (CN 108896801; see attached machine translation).
	
Regarding claim 3, Mashhad and Kraus disclose all the limitations of claim 2 on which this claim depends.
Mashhad discloses a housing (101, 102) for the collar (100) but is silent to an opening.
In the same field of endeavor, Zhou teaches in figure 1 an electricity meter wherein the housing (11) further includes an opening extending (18) between a hollow interior and an external environment (page 4, first full paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an opening extending between Mashhad’s hollow exterior of the collar and an external environment for the purpose of allowing ventilation of the electronic components.
When this combination is made, the sensor is necessarily fluidly coupled to the atmosphere through the opening without any further modification required.
  
Regarding claim 4, Kraus teaches the sensor (236) includes a measurement portion (inherent in “temperature sensor”, see e.g. ¶ [0042]).  
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 5, Mashhad discloses collar (100) further includes a housing (101, 103).
Mashhad further discloses that the housing is specifically intended for fitting the electricity meter with auxiliary modules and devices (¶¶ [0003], [0022]) therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention  to arrange Kraus’ sensor at least partially disposed within the housing for the purpose of allowing different meters to be retrofit with sensors or modules as desired.  
Claims 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mashhad in view of Katrib et al. (GB 2461348; “Katrib”).

Regarding claim 13, Mashhad discloses in figures 1-6 a bridging adapter (100) (¶ [0002]), the bridging adapter (100) being adapted to operably couple with an electricity meter (10) having a first connector (121) for a first phase of electricity and a second connector (122) for a second phase of electricity (¶ [0025]), the first connector (199) and the second connector (199) being electrically coupled to a source side of an electricity measurement sensor (¶¶[0019]-[0020]), the bridging adapter (100) comprising a collar housing (101, 102) having a sidewall defining a hollow interior (125) (¶¶[0018]-[0019]), a first phase conductor (199) coupled to the collar housing (101, 102) and configured to electrically couple the first connector (122) with a meter socket (20), a second phase conductor (199) coupled to the collar housing (101, 102) and configured to electrically couple the second connector (122) with the meter socket (20) (¶¶ [0019]-[0020]).
Mashhad suggests collecting information such as temperature (¶ [0017]) but is silent specifically to a sensor.  
Mashhad discloses the adapter is for an auxiliary device such as a transmitter and explicitly discloses tapping power from the power pins to power the auxiliary device (¶ [0024]).
In the same field of endeavor, Katrib teaches an electricity meter module comprising an auxiliary module (4) which has a has gas sensor (carbon monoxide detector) (abstract, page 1, 3rd full paragraph, claim 29).
While Katrib does not explicitly disclose the gas sensor being fluidly coupled to an external environment and configured to measure a gas level in the external environment, the purpose of a carbon monoxide sensor is to measure a gas level in an environment.  Since Applicant has not specified what the environment is, or what it is external in relation to, any environment reads on an external environment.  In this case, the external environment reads on any environment external to the sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Katrib’s gas sensor in Mashhad’s adapter for the purpose of having a multi-functional meter to reduce the number of detectors in your home.
When this combination is made, the gas sensor being electrically coupled to one of the conductors is met by the disclosure of Mashhad without further modification necessary.
 
Regarding claim 16, Katrib teaches the gas sensor includes a measurement portion (inherent in “carbon monoxide sensor”).
The reasons and motivation for combining are the same as recited in the rejection of claim 13 above. 

Regarding claim, 17, Mashhad further discloses that the hollow interior is specifically intended for fitting the electricity meter with auxiliary modules and devices (¶¶ [0003], [0022]) therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention  to arrange Katrib measurement portion of the sensor within Mashhad’s hollow interior for the purpose of allowing different meters to be retrofit with sensors or modules as desired.

Regarding claim 19, Katrib teaches the gas sensor includes a communications circuit (page 1, 5th full paragraph).  
The reasons and motivation for combining are the same as recited in the rejection of claim 13 above. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mashhad in view of Katrib and Zhou.

Regarding claim 14, Mashhad and Katrib disclose all the limitations of claim 13 on which this claim depends.
Mashhad discloses a housing (101, 102) for the collar (100) but is silent to an opening.
In the same field of endeavor, Zhou teaches in figure 1 an electricity meter wherein the housing (11) further includes an opening extending (18) through a sidewall (page 4, first full paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an opening extending through Mashhad’s sidewall for the purpose of allowing ventilation of the electronic components.
When this combination is made, the sensor is necessarily fluidly coupled to the atmosphere through the opening without any further modification required.


Regarding claim 15, Mashhad discloses wherein the collar housing (101, 102) is configured to be coupled between the electricity meter (10) and the meter socket (20) (¶ [0017]).  

Allowable Subject Matter
Claims 6, 18, 20, and 22-25 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863